Citation Nr: 0020380	
Decision Date: 08/03/00    Archive Date: 08/09/00

DOCKET NO.  98-12 226A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUE

Entitlement to specially adapted housing or to a special home 
adaptation grant.


REPRESENTATION

Veteran represented by:	Jewish War Veterans of the 
United States


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from February 1941 to May 
1943.  After accepting a commission into the Army Air Forces, 
he served on active duty from May 1943 to January 1950 and 
from March 1951 to July 1952.  He then served on active duty 
with the United States Navy from June 1974 to October 1977, 
when he retired on account of disability.


FINDING OF FACT

The veteran is entitled to compensation for permanent and 
total disability due to the loss of use of both lower 
extremities, such as to preclude locomotion without the aid 
of a walker.


CONCLUSION OF LAW

Financial assistance in acquiring specially adapted housing 
is warranted.  38 U.S.C.A. § 2101 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.809 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he has a balance disorder resulting 
from removal of an acoustic neuroma during service.  He 
asserts he cannot ambulate without the assistance of a walker 
and thus has essentially lost the use of both legs.

Financial assistance in acquiring specially adapted housing 
may be extended to a veteran who is entitled to compensation 
for permanent and total disability due to 1) the loss, or 
loss of use, of both lower extremities, such as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair, or 2) blindness in both eyes, having only light 
perception, plus the anatomical loss or loss of use of one 
lower extremity, or 3) loss or loss of use of one lower 
extremity together with the residuals of organic disease or 
injury which so affect the functions of balance or propulsion 
as to preclude locomotion with out the aid of braces, 
crutches, canes , or a wheelchair, or 4) loss or loss of use 
of one lower extremity together with the loss or loss of use 
of one upper extremity which so affects the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes or a wheelchair.  38 U.S.C.A. 
§ 2101(a); 38 C.F.R. § 3.809.

Financial assistance in acquiring special home adaptations is 
available to a veteran who does not qualify for specially 
adapted housing under the criteria cited above, but is 
entitled to compensation for permanent and total disability 
which 1) is due to blindness in both eyes with 5/200 or less 
visual acuity or 2) includes the anatomical loss or loss of 
use of both hands.  38 U.S.C.A. § 2101(b); 38 C.F.R. 
§ 3.809a.

A pertinent opinion of the VA General Counsel addressed the 
application of this statute and regulations.  Based on the 
plain meaning of the empowering statute, 38 U.S.C.A. § 2101, 
the General Counsel held that a nonservice-connected 
disability cannot form the basis of a grant of specially 
adapted housing or special housing adaptations; only a 
permanent and total service connected disability of the types 
specified may give rise to a grant of specially adapted 
housing or special housing adaptations.  VAOPGCPREC 24-97 
(July 3, 1997).  In its decisions, the Board is bound by the 
regulations of the Department, instructions of the Secretary, 
and the precedent opinions of the chief legal officer of the 
Department, who is the VA General Counsel.  38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.101.  

In 1977, the veteran underwent the surgical removal of a 
large acoustic neuroma.  The eighth cranial nerve was removed 
along with the tumor.  Postoperatively, he manifested a 
partial seventh cranial nerve palsy, partial paralysis of the 
ninth and tenth cranial nerves, and paralysis of the fifth 
and sixth cranial nerves on the left.  The report of the 
medical board shows that after the surgery, he was only able 
to walk with the assistance of a walker due to ataxia 
resulting from the neuroma.

Service connection is in effect for paralysis of the left 
fifth cranial nerve, left facial paralysis, paralysis of the 
sixth cranial nerve with residual post operative 
tarsorrhaphy, left cerebellar gait, left ear deafness, post 
operative loss of skull, lumbar strain, hemorrhoids, 
angioneurotic edema, and residuals of a left fourth 
metacarpal fracture.  The combined disability rating is 80% 
and a total rating due to individual unemployability has been 
in effect since October 1977.  Under governing regulation, a 
disability which has been continuously rated at or above any 
evaluation of disability for 20 or more years for VA 
compensation purposes may not be reduced except upon a 
showing that such rating was based on fraud.  38 C.F.R. 
§ 3.951.  The total disability rating is thus preserved at 
that level.

The report of a September 1998 VA examination shows that the 
veteran has recently gone from using a cane to get around to 
using a walker due to his instability.  The examiner noted 
that the veteran appeared to be ataxic in gait and was not 
able to tandem walk.  He was able to stand on his own but 
needed to stand with his feet very far apart.  The examiner 
recommended that the veteran undergo magnetic resonance 
imaging to make sure there was no recurrence of tumor and 
strongly urged the veteran undergo follow-up neurological 
care.

Private medical evidence consisting of letters dated in 1998 
and 1999 written by three different physicians shows he 
continues to suffer from chronic imbalance and dizziness 
following the 1977 surgery.  According to all three 
physicians, the veteran cannot stand alone, is at 
"significant risk for falling," and requires a front wheel 
walker for locomotion at all times.  The veteran's primary 
care physician noted that because of his significant balance 
impairment, modification of his home would prevent possible 
injury and impairment.

As set forth above, financial assistance in acquiring 
specially adapted housing may be extended to a veteran who is 
entitled to compensation for permanent and total disability 
due to the loss, or loss of use, of both lower extremities, 
such as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair.  38 U.S.C.A. § 2101(a); 
38 C.F.R. § 3.809.  The evidence shows that the veteran has 
been awarded a total disability rating for unemployability 
and that he is unable to move about without the aid of a 
walker due to service-connected disability which causes 
imbalance.  

In the context of the specially adapted housing benefit, the 
governing law and regulation define the loss of use of both 
lower extremities as when locomotion without a physical aid 
is precluded.  Although a walker is not specifically 
identified in the language of the regulation, it constitutes 
a physical aid for locomotion, and can reasonably be said to 
be analogous to a cane in terms of the level of support a 
walker would provide.  Because the veteran is unable to walk 
without a walker and because his inability to walk without a 
walker is due to service-connected disability, the Board is 
of the opinion that he meets the criteria for a grant of 
financial assistance in acquiring specially adapted housing.  

Because the veteran qualifies for specially adapted housing, 
financial assistance in acquiring special home adaptations 
may not be awarded.  The veteran's claim for that benefit is 
therefore subsumed by the grant of the greater benefit of 
financial assistance in acquiring specially adapted housing. 

The Board wishes to reiterate the VA examiner's 
recommendation that the veteran undergo additional testing to 
ensure there was no recurrence of tumor and strongly urged 
the veteran undergo follow-up neurological care.  Because the 
veteran is in receipt of service connection for these post-
surgical disabilities, he is entitled to care at the VA and 
we strongly encourage him to receive all medical treatment 
necessary for the management of his complex and extraordinary 
disabilities.


ORDER

Financial assistance in acquiring specially adapted housing 
is granted.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals


 

